El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Herminio Díaz Navarro presentó a esta Corte Suprema nn escrito solicitando la expedición de nn auto de mandamus ordenando al Attorney General de Puerto Rico que disponga la entrega al peticionario de los protocolos notariales del Distrito de San Juan.
El peticionario alega en su escrito lo que sigue:
“Que es como consta en el archivo de esa Corte Suprema el aho-gado en ejercicio más antiguo de esta localidad.
“Que como también consta en los archivos de esa Corte Suprema venía desempeñando el cargo de Archivero General de los protocolos notariales del distrito.
‘ ‘ Que por 'haber sufrido un accidente automovilista fué declarado por la Corte de Distrito de San Juan incapaz en el ejercicio de su profesión.
“Que en virtud de ello fué nombrado para el dicho cargo el abogado Sr. Juan Guzrnán Benitez.
“Que la Corte de Distrito de San Juan en la resolución que de-bidamente certificada acompaña, hubo de declararme hábil para el ejercicio de mi profesión y en tal virtud habiendo el que suscribe acudido al Attorney General para que ordenase al Sr. Guzrnán Be-nitez se le entregara el archivo general de protocolos notariales, se negó a hacerlo dicho Attorney General según así se comprueba con la comunicación general que va adjunta.”
La negativa consta en una carta que copiada textualmente dice así:
“Septiembre 21, 1917. Lodo. Heeminio Díaz NavaeRO, San Juan, P. R. Señoe: He recibido su carta del día 14 del mes en curso, solicitando se le nombre archivero general del distrito, comunicando tal nombramiento al Sr. Juan Guzrnán Benitez, para que éste pro-ceda a la entrega del archivo. En contestación le informo que el Sr. Guzrnán Benitez, fué nombrado por mí archivero general de este distrito, de acuerdo con la ley, y que no considero que deba revocar tal nombramiento. Ahora bien, si Ud. entiende que Ud. tiene más derecho que este señor a desempeñar el cargo, puede discutir la *38existencia de tal derecho con el actual archivero general, ante los tribunales de justicia. Atentamente, Howard L. KeRN, Attorney General.”
¿Es el auto de mandamus, el remedio adecuado en este caso ?
Según- se desprende de la solicitud, Juan de Guzmán Be-nitez fú.é nombrado archivero general cuando el peticionario fue declarado incapaz. Ahora pretende el peticionario, que habiendo quedado sin efecto su declaratoria de incapacidad, esta corte ordene al Fiscal General de Puerto Rico, en un procedimiento en el que no tiene intervención Guzmán Beni-tez, que restituya al peticionario en su empleo, privando de él a Guzmán.
En su obra sobre funcionarios públicos, dice Constan-tineau: '
• “Es un principio muy antiguo y saludable de la ley común, que el derecho de una persona que alega ocupar un cargo, no puede considerarse en un procedimiento en el que no es parte * * *. Este principio es sostenido a la vez por razones de política pública y de justicia. Por razones de política pública, porque será contrario a los intereses de la comunidad el permitir que los actos de un oficial de facto sean atacados colateralmente, al traer a discusión el de-recho al cargo de tales funcionarios. Por razones de justicia, por que fallar sin darle a la persona oportunidad de ser oída y sin que tuviera oportunidad para defenderse, sería contrario a la equidad natural. Por tales razones el citado principio ha recibido el apoyo universal de un gran número de autoridades.” Constantineau, Public Officers and the de facto doctrine, pág. 591.
T High, en su obra sobre remedios especiales, dice:
“Al determinar hasta qué extremo podrán intervenir propia-mente las cortes por medio de un mandamus relacionado con la pose-sión de cargos públicos, es necesario recurrir a un principio importante frecuentemente discutido en nuestras páginas y que puede muy bien ser considerado como el principio dominante en toda la jurisdicción sobre mandamus. Esto es, que en todos aquellos casos en donde existe otro remedio adecuado, el auto de mandamus no es concedido. Aplicando este principio a casos donde el remedio ha sido solicitado *39para determinar cuestiones relacionadas eon la posesión o el derecho a un cargo, los tribunales casi uniformemente se han negado a pres-tar su ayuda por medio de mandamus, puesto que el remedio por información de quo waranto es justamente considerado como el más apropiado y eficaz para decidir en cuanto al derecho a un eargo público # * *. Y puede ser considerado ahora como regla es-tablecida por infinidad de autoridades que cuando un cargo está ya ocupado por una persona que ejerce las funciones del mismo, el mandamus no será de aplicación para obligad al nombramiento de otro aspirante o para resolver la cuestión del derecho al puesto # * Y siempre que sea aparente por desprenderse de la faz de las alegaciones que la cuestión presentada envuelve una resolu-ción en cuanto á la persona debidamente electa a un puesto, el auto de mandamus no será expedido.” High’s Extraordinary Legal Remedies, pág. 60.
Es cierto que esta Corte Suprema lia conocido de casos de mandamits en los que estaba envuelta la cuestión del de-recho de una persona a continuar desempeñando un cargo' público, pero en tales casos los peticionarios habían sido separados de su empleo sin el debido procedimiento legal. Aquí no. Aquí se acepta que otra persona fué nombrada y está desempeñando el cargo que pretende el peticionario. Lo que el peticionario sostiene es que habiendo desaparecido' las causas que motivaron su separación, tiene derecho a vol-ver a ocupar el cargo. La autoridad que tiene el poder y el deber 'de hacer el nombramiento, ha rehusado separar al archivero general actual Guzmán Benitez para nombrar en su lugar al peticionario. Guzmán pudiera considerar que tiene derecho a continuar en el empleo y no puede ser con-denado sin dársele la oportunidad de ser oído. Es evidente la improcedencia del mandamus. Véanse los casos de Maverick Oil Co. v. Hanson et al., 29 Atl. 461 y People ex rel. Wren v. Goetting, 30 N. E. 969.
Además, el caso del peticionario no está expresamente resuelto por la ley notarial, (véanse las secciones 34, 35 y 36 de la misma), ni por la jurisprudencia, ni es tan claro que *40pueda sostenerse, que el Fiscal General estaba en la obli-gación ineludible de nombrarlo, y siendo ello así, bajo este aspecto tampoco sería procedente la expedición de un auto de mandamus.
Debe desestimarse la solicitud.

Denegada la solicitud.

Jueces concurrentes: Sres. Asociados-Wolf-y Hutchison.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey r.o intervinieron.